Citation Nr: 1701211	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-42 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal or gastroesophageal disability, to include as secondary to the use of non-steroidal anti-inflammatory drugs (NSAIDS) to treat service-connected residuals of in-service ankle surgeries.
	

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978 and from March 1983 to October 1983.

This case comes before the Board of Veteran' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In February 2014, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  The Board notes that this case was remanded for two issues.  The entitlement to service connection for gastrointestinal or gastroesophageal disability was remanded so that additional records and VA examination could be obtained.  A second issue, that of entitlement to service connection for a dental disability, to include as secondary to gastroesophageal reflux order (GERD), was remanded so that the RO could issue an SOC regarding the Veteran's claim.  The RO issued the SOC in September 2015.  The Veteran did not perfect an appeal to the Board on the issue of a dental disability; therefore, it is not before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran's current gastrointestinal disability, diagnosed as peptic ulcer disease, is caused by his use of NSAIDS to treat service-connected residuals of in-service ankle surgeries. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a gastrointestinal disability, diagnosed as peptic ulcer disease, are met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for entitlement to service connection for a gastrointestinal disability.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, peptic ulcers are a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as peptic ulcers, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may only be awarded to an applicant who has a disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Analysis

The Veteran is claiming service connection for a gastrointestinal or gastroesophageal disability, to include as secondary to the use of NSAIDS to treat service-connected residuals of in-service ankle surgeries.  The Veteran contends that his use of NSAIDS to treat his pain for a service-connected disability has caused him to develop peptic ulcer disease and GERD.

A review of the evidence shows that the Veteran has been diagnosed with a gastrointestinal or gastroesophageal disabilities.  In February 2001, the Veteran underwent an endoscopy which revealed a large duodenal ulcer and several gastric ulcers.  However, a February 2007 endoscopy was unremarkable.  In addition, the Veteran was diagnosed with GERD.  See VA treatment records dated July 2007; see also St. Mary's Medical Center treatment records dated August 2001.

The Veteran was afforded a VA examination in June 2008.  The Board, however, found the examination inadequate, as the examiner ignored prior pertinent medical evidence and failed to consider all raised theories of entitlement.  

The Veteran was afforded a second VA exam in March 2014.  The examiner found that the gastrointestinal or gastroesophageal condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner found that the Veteran's history of peptic ulcers had completely resolved itself, as noted by the 2007 endoscopy.  The examiner noted that the Veteran had a history of chronic NSAID use that, as is common medical knowledge, can cause peptic ulcers.  Consequently, the examiner found that although the Veteran's NSAID use due to his painful ankle condition as likely as not caused the peptic ulcers, the ulcers had resolved.  Therefore, the Veteran did not have any current chronic peptic ulcer disease or residual from his past NSAID use.  The examiner also found that there was no medical evidence of NSAIDS being the culprit to GERD.  Rather, the Veteran's GERD was related to a compromise in the physiological barrier between the esophagus and the stomach.  Furthermore, at the time, the Veteran's GERD was well controlled with omeprazole. 

The Board notes that although the Veteran's 2007 endoscopy was unremarkable, the Veteran continued to be diagnosed with and treated for peptic ulcer disease.  See VA treatment records dated October 2009, June 2010, February 2011, August 2011, and October 2012.  Therefore, the examiner's rationale that the Veteran's peptic ulcer disease had resolved itself is inconsistent with the additional evidence of record. 

In addition to the 2014 VA examination, the Veteran submitted opinions from two private clinicians.  In an opinion dated May 2009, Dr. Charles Pullen stated that it was his opinion that the Veteran's GERD and/or ulcer residuals were secondarily related to pain medication taken by the Veteran.  The clinician based his opinion on a November 2003 clinic note by one Dr. Lovejoy that the Veteran had 44 ulcers secondary to NSAIDS.  In August 2012, Dr. Pullen also provided information on the correlation between NSAID use and development of peptic ulcer disease. 

A second opinion from Dr. David Lee was also dated May 2009.  After reviewing the Veteran's military VA records, along with the Veteran's 2001 to 2005 medical records from St. Mary's, the clinician stated that, in his opinion, the Veteran's GERD and/or ulcer residuals were related to pain medication taken by the Veteran.  Subsequently, Dr. Lee gave a second opinion in August 2012, once again opining that the Veteran's peptic ulcers were "in all likelihood" due to NSAID drug use.   

The Board notes the Veteran's continued use of NSAIDS to treat his service-connected ankle disability.  Although the 2014 VA examiner opined that the Veteran's peptic ulcer disease resolved and that the prescriptions being taken were to treat GERD, VA treatment records reflect a continuing diagnosis of peptic ulcer disease, as noted in the Veteran's VA medical records from 2009 through 2012.  For these reasons, the Board finds that the evidence is in equipoise as to whether the Veteran has a current diagnosis of peptic ulcer disease.  See 38 U.S.C.A. § 5107(b).  Weighing the evidence in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of a gastrointestinal disability, to include peptic ulcer disease.  

The VA examiner and the Veteran's private physicians have opined that the Veteran's peptic ulcers were the result of his NSAID use to treat pain from his service-connected ankle disability.  Therefore, the elements to establish secondary service connection are met.

For these reasons, the Board finds that the requirements for entitlement to service connection for a gastrointestinal disability, as secondary to the Veteran's use of NSAIDS to treat his service-connected residuals of in-service ankles surgeries, are met.




ORDER

Entitlement to service connection for a gastrointestinal disability, diagnosed as peptic ulcer disease, as secondary to the use of NSAIDS to treat service-connected residuals of in-service ankle surgeries, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


